BAKER, Justice,
dissenting.
I respectfully dissent. The Texas Supreme Court has held that an order granting a writ of habeas corpus for possession of a child is not appealable. Gray v. Rankin, 594 S.W.2d 409, 409 (Tex.1980) (per curiam). The order before this Court is such an order. I would hold that Gray applies.
Dallas Oil & Gas, Inc. v. Mouer, 533 S.W.2d 70, 73 (Tex.Civ.App.—Dallas 1976, no writ); Brown v. Gulf Coast Machine & Supply Co., 551 S.W.2d 397, 399 (Tex.Civ.App.—Beaumont 1977, writ ref’d n.r.e.); and Jernigan v. Jernigan, 467 S.W.2d 621, 625 (Tex.Civ.App.—Beaumont 1971, writ dism’d w.o.j.), do not furnish support for the majority’s conclusion. Those cases involve appeals of interlocutory orders that were statutorily authorized and attempted appeals of other interlocutory orders that were not statutorily authorized. The courts in those cases asserted jurisdiction over only those interlocutory orders that were specifically identified as statutorily appealable.
Here, the applicable statute is section 11.19(b)(2) of the Texas Family Code, which the Texas Supreme Court has held does not permit an appeal of the very type of order before us. Gray, 594 S.W.2d at 409. In *812my view, this case provides the converse of the above cases: Statutes expressly authorized the appeals in Dallas Oil & Gas, Brown, and Jemigan, whereas in this case, an appeal is not permitted by the statute.
I would dismiss the appeal for want of jurisdiction.